                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §             EP: 20-CV- 254
                                                §
HUGO CHICO                                      §
                                                §
       Defendant                                §

              COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
            PRELIMINARY INJUCTION AND PERMANENT INJUNCTION

       For its Complaint against Hugo Chico, the United States of America alleges as follows:

                                      INTRODUCTION

       1.      On March 13, 2020, President Trump of the United States declared the COVID-

19 outbreak 1 in the United States constituted a national emergency beginning March 1, 2020,

pursuant to his authority under the Constitution, the National Emergencies Act, 50 U.S.C. §1601

et seq., and the Social Security Act at 42 U.S.C. §1320b-5.

       2.      Chico is engaging in and facilitating a predatory wire fraud scheme exploiting the

current COVID-19 pandemic.

       3.      Chico has conducted himself to mislead the public into believing he can provide

valid COVID-19 prevention treatments and that he is qualified to administer said COVID-19

prevention treatments. Chico owns and/or operates an electronic social media page “Centro de

Medicina Fisica y Rehabilitacion” (“Center for Physical Medicine and Rehabilitation”) on the



1 1
    Thereis currently a global outbreak of respiratory disease caused by a novel coronavirus that
has been named “severe acute respiratory syndrome coronavirus 2” (SARS-CoV-2). The disease
caused by the virus has been named “Coronavirus Disease 2019” (COVID-19).
Facebook Inc., platform (“webpage”). The Facebook profile states that the Centro de Medicina

Fisica y Rehabilitacion is a medical center for physical medicine and rehabilitation located in

Ciudad Juarez, Chihuahua, Mexico. The Facebook profile shows photos of Chico working at the

clinic. A video posted on the Facebook profile shows an older gentleman receiving an

intravenous treatment while a female is sitting next to him observing the procedure with the

following text description ” Rejuvenecido al patrón. Asegurando al sistema inmunológico porque

este mundo no lo está pidiendo. Un suerito con técnica directa de CUBA” (Rejuvenated the boss.

Securing the immune system because this world is not asking for it. A serum technique direct

from CUBA). The Facebook profile is advertising an immune system treatment claiming to assist

in fighting COVID-19.

       4.      The claims made by Chico are false.

       5.      As determined by the World Health Organization, the United States Food and

Drug Administration and the United States Center for Disease Control, there are, as of yet, no

known or authorized prevention treatments for COVID-19.

       6.      The purpose of the webpage is to induce victims to pay Chico, and those working

in concert with him, significant sums for such COVID-19 prevention treatment that he is not

qualified to perform and which do not provide the results as advertised.

       7.      The United States seeks to prevent continuing and substantial injury to victims of

this fraudulent scheme by bringing this civil action under 18 U.S.C. § 1345 to enjoin Chico’s

ongoing wire fraud in violation of 18 U.S.C. § 1343.

                                JURISDICTION AND VENUE

       8.      The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

and 28 U.S.C. §§ 1331 and 1345.



                                                 2
        9.       Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because Chico

resides in this district. Venue is also proper in this district under 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claims asserted herein occurred in

this district.

                                           THE PARTIES

        10.      Plaintiff is the United States of America.

        11.      Defendant, Hugo Chico, acting alone or in concert with others, is the owner

and/or operator of the Centro de Medicina Fisica y Rehabilitacion Facebook webpage, who has

formulated, directed, controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint.

                                    FRAUDULENT SCHEME

        12.      On July 16, 2020, Homeland Security Investigations (HSI) El Paso office

received an anonymous tip from Crime Stoppers of El Paso stating that Chico, along with

another individual, were administering COVID-19 prevention treatments and charging $300

USD. The tip stated that Chico and this other individual were traveling around the United States

administering this COVID-19 prevention treatment by withdrawing blood from clients, adding

medications to the blood, mixing both liquids with a machine and then injecting the client with

the mixed solution. According to the tip, Chico and this other individual would cross into Juarez,

Mexico to purchase the medications used for the preventative treatment solution and transport

them into El Paso, TX. The tip further stated that Chico recently purchased a new truck and

would be traveling to Austin, TX on the weekend of July 17-19 to administer the prevention

treatment. Lastly, the tip stated Chico is not a medical professional and that the other individual




                                                   3
is a doctor in Mexico, but not licensed to practice in the United States. Additional information

provided in the Crime stoppers tip listed a home address for Chico in El Paso, TX.

       13.     HSI Special Agents assigned to the Commercial Fraud Group in El Paso, Texas,

initiated a COVID-19 Fraud investigation into Chico.

       14.     On July 16, 2020, HSI Special Agent Luis Chavez (SA Chavez) drove by the

residence identified by the crime stoppers tip and observed two vehicles parked in the residence

driveway. One of the vehicles was a black 2016 Acura SUV with Texas license plate XXX

XXXX and the second vehicle was a white SUV with Mexico license plate XXX XXXX.

       15.     HSI database queries into the vehicles revealed that Chico had been in the black

2016 Acura SUV while making entry into the Unites States from Mexico at various times

beginning in February of 2020.

       16.     Additional HSI database queries revealed Chico making entry into the United

States from Mexico in a black Ram pickup truck bearing temporary license plate XXXXXXX

five times since June 26, 2020.

       17.     Furthermore, HSI databases revealed that on July 14, 2020, the black Ram Pickup

affiliated with Chico was traveling eastbound on Interstate 10 at the Sierra Blanca Border Patrol

checkpoint, which is the direction of travel if the car were headed to Austin, TX.

       18.     On July 20, 2020, SA Chavez placed a lookout in HSI databases for Chico. On

July 22, 2020, United States Customs and Border Protection (CBP) officers encountered Chico at

the Bridge of the Americas Port of Entry in El Paso, Texas attempting to make entry into the

United States from Mexico in the black Ram pickup.




                                                 4
       19.     CBP officers contacted SA Chavez and informed him that Chico was in

possession of two 250ml bottles of saline solution and five 50ml bottles of

DIMETILSULFOXIDO 99.9% (99% Dimethyl sulfoxide), aka DMSO.

       20.     Among other uses, DMSO is used in medicine as a topical analgesic, a vehicle for

topical application of pharmaceuticals, an anti-inflammatory and as an antioxidant. It is currently

only approved by the FDA for symptomatic relief of interstitial cystitis but is commonly

marketed as an alternative medicine to treat a variety of ailments, none of which has FDA

approval.

       21.     Chico stated to CBP officers that he owns a physical rehabilitation health clinic in

Juarez, Mexico and he forgot to remove the medicine from his truck.

       22.     On August 8, 2020, HSI Special Agents operating in El Paso found, via open

source media, an electronic social media page “Centro de Medicina Fisica y Rehabilitacion”

(Center for Physical Medicine and Rehabilitation) on the Facebook Inc., platform (“webpage”).

       23.     The Facebook profile stated that the Centro de Medicina Fisica y Rehabilitacion is

a medical center for physical medicine and rehabilitation located in Ciudad Juarez, Chihuahua,

Mexico.

       24.     The Facebook profile shows photos of Chico working at the clinic.

       25.     A video posted on the Facebook profile shows an older gentleman receiving an

intravenous treatment while a female is sitting next to him observing the procedure with the

following text description “Rejuvenecido al patrón. Asegurando al sistema inmunológico porque

este mundo no lo está pidiendo. Un suerito con técnica directa de CUBA” (Rejuvenated the boss.

Securing the immune system because this world is not asking for it. A serum technique direct

from CUBA).




                                                 5
       26.     An additional photo shows the same older gentleman in different clothing

receiving a treatment intravenously with the following caption: “Otro suero PAL patron. Con eso

ya no problemas con el COVID 19 systema immunologico al 100%” (Another serum FOR the

boss. With that no problems with the COVID 19 immunological system at 100%). The Facebook

profile is advertising an immune system treatment claiming to assist in fighting COVID-19.

       27.     On September 14, 2020, HSI Special Agents, using an undercover Facebook

account, posted a message on the Centro de Medicina Fisica y Rehabilitacion Facebook page,

asking if the clinic located in Mexico has a clinic located in El Paso, Texas offering the COVID-

19 treatment. On the same day, a reply was received from the same Facebook account stating

they only have the COVID-19 preventative treatment for at-home treatments.

       28.     On September 17, 2020, Special Agents then asked, “In El Paso?.” On the same

day, a reply from the Facebook account stated the following: “That’s how it is. Any doubts you

can call me at 915887XXXX.” All Facebook conversations were conducted in the Spanish

language.

       29.     On September 18, 2020, HSI Special Agents found, via open source media, that

the phone number listed on the Facebook chat was registered to Chico.

       30.     On Monday September 28, 2020, an HSI undercover Agent sent a text message to

the phone number associated with Chico, introducing herself as the Facebook account holder

inquiring about the COVID-19 preventative treatment and asking what it entails and the cost. All

phone text messages were conducted in the Spanish language.

       31.     On Tuesday September 29, 2020, the owner of the phone number responded with

the following: “Hi Elsa everything depends on what you are looking for or need from the

treatments. It could be from COVID-19 prevention or to treat whatever muscular skeletal




                                                6
problem. The message continued, stating; “The treatments are from 200 to 600. It depends on

what you want or need.”

       32.     In an additional text, the owner of the phone number associated with Chico sent

the following text: “If you gather a group of 3 minimum, I can go to your house to give them the

preventative treatment.”

       33.     On September 30, 2020, the owner of the phone number sent a text to the

undercover agent asking if she has VENMO, CASH APP or GOOGLE PAY. The undercover

agent did not respond to the text.

       34.     On September 30, 2020, the owner of the phone number asked the HSI

undercover agent the following question: “Where am I going to apply the treatment?”

       35.     The HSI undercover agent responded via Facebook Messenger with the

following: “I live in Deming, NM and I only have an aunt in El Paso. My aunt does not want

anyone outside the family in her house. Is it possible to receive the treatment in a hotel? I work at

night and sleep during the day, at what time can I call you? How much is the treatment?”

       36.     The undercover agent arranged to meet Chico at a hotel on Joe Battle Blvd. in El

Paso, Texas where Chico would apply the treatment.

       37.     On October 5, 2020, Special Agents conducting surveillance at the address

identified in the Crime Stoppers tip as belonging to Chico. The Special Agents observed a

Hispanic male matching the description of Chico walk out of the garage of the house with two

plastic, gray in color, cases and a large black and yellow storage tote. Special Agents observed

him place the items in the bed of the black Ram truck associated with Chico.

       38.     At 3:14 p.m., Special Agents observed the black Ram truck drive from the

residence to a hotel located at Joe Battle Blvd, El Paso, TX. This was the same hotel which the




                                                 7
undercover agent had arranged for the meeting. At 3:20 p.m., additional Special Agents parked

in the parking lot of the hotel observed the same black Ram truck arrive and park in front of the

hotel parking lot.

        39.     Special Agents observed the driver, a Hispanic male matching the description of

Chico, exit the truck and walk into the hotel. At 3:24 p.m. additional undercover agents met with

the Hispanic male, later identified as Chico, in hotel room 409 to receive the supposed COVID-

19 preventative treatment.

        40.     Conversations in the hotel room between Chico and the undercover agents were

as follows: Chico explained to them that the COVID-19 treatment he administers will boost their

immune system so strong that it will prevent them from getting COVID-19 through the winter.

        41.     Chico went on to explain the procedure to the undercover agents. Chico stated he

would need to remove blood from the patient, mix it in a machine with a special solution and re-

administer it to the body through the veins.

        42.     Chico stated most of his patients are elderly people. Undercover agents asked him

if he has a clinic in El Paso where he administers the COVID-19 preventative treatment to which

he replied no because the FDA won’t approve it, but he does have a clinic in Juarez.

        43.     Chico went on to tell the undercover agents about other procedures he can

perform in the hotel room. Chico stated since the undercover agent was going to pay $200 USD

for the COVID-19 preventative treatment, she could get any other treatment for $100.00 USD.

        44.     Other treatments included a shot to the back of the neck to enhance her senses.

Undercover agents agreed to the COVID-19 preventative treatment only. A female undercover

agent gave Chico $200 USD in cash to pay for the treatment. Chico received it and placed it in

his shirt pocket.




                                                 8
        45.     Chico began to set up his equipment and medications. After about 20 minutes,

Chico then stated he was ready to perform the COVID-19 preventative treatment to the

undercover agent.

        46.     At about 4:10 p.m. HSI Special Agents and Texas Department of Public Safety

(TX DPS) Special Agents entered the hotel room and placed Chico under arrest for administering

medication without a license in violation of Texas state law.

        47.     Special Agents photographed the equipment that included two small green bottles

of oxygen, a grey oxygen pump, medical gauzes, alcohol prep pads, syringes, blood collection

sets, medical tape, medical hoses, and biohazard waste container.

        48.     At about 4:17 p.m. Special Agents left the hotel with Chico and drove to the HSI

office located at 11541 Montana Ave. El Paso, TX 79936 for an interview and processing of

Chico into the El Paso County Detention Facility.

        49.     The Special Agents processed Chico into the El Paso County Detention Facility.

He was released on a Surety bond on October 6, 2020.

        50.     Law enforcement officers executed a search warrant at Chico’s residence on

October 5, 2020 where they encountered instrumentalities believed to be used in furtherance of

Chico’s criminal activities. The law enforcement officers executing the search warrant seized

this evidence, as authorized by the warrant.

        51.     Chico, however, still has access to the rehabilitation clinic he claims to own in

Juarez, Mexico and where he claimed to maintain some of the instrumentalities of his criminal

activities. Because this clinic is located in a foreign country, United States law enforcement

officers are unable to search this facility. Therefore, it is likely that Chico still has the ability to

continue with his fraudulent conduct.




                                                    9
          52.   As of October 7, 2020, the World Health Organization, the United States Food

and Drug Administration and the United States Centers for Disease Control have stated there are

no approved cures or preventative treatments for COVID-19.

          53.   Chico, through his conduct and statements, held himself out to the public as a

legitimate, qualified medical provider of COVID-19 prevention treatments.

          54.   Victims suffer financial loss and risk to their personal health from the wire fraud

scheme engaged in and facilitated by Chico. The public health is at further risk, as victims of

this scheme may have falsely believed they are immune to COVID-19 infections, and in reliance

on these fraudulent treatments may fail to seek appropriate medical treatment or isolation from

others.

          55.   Absent injunctive relief by this Court, Chico’s conduct will continue to cause

injury to victims.

                                          COUNT ONE
                                         18 U.S.C. § 1345
                                         WIRE FRAUD

          56.   The United States re-alleges and incorporates each of the preceding paragraphs as

though fully set forth herein.

          57.   By reason of the conduct described herein, Chico has violated, is violating, and is

about to violate 18 U.S.C. § 1343 by engaging in and facilitating a scheme and artifice to defraud

and obtain money or property by means of false or fraudulent representations with the intent to

defraud, and, in so doing, use interstate or foreign wire communications. Such violation has

further occurred in relation to a Presidentially declared major disaster or emergency as defined in

the Robert T. Stafford Disaster Relief and Emergency Assistance Act at 42 U.S.C. §5122.




                                                 10
       58.       Upon a showing that Chico is committing or about to commit a violation of 18

U.S.C. § 1343, the United States is entitled, under 18 U.S.C. § 1345, to seek a temporary

restraining order, a preliminary injunction, and a permanent injunction restraining all future

fraudulent conduct. The Court may also grant such other relief it deems just and proper to

prevent a continuing and substantial injury to victims of the fraud scheme.

       59.       As a result of the foregoing, the Court should enjoin Chico’s conduct under 18

U.S.C. § 1345.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States requests judgment in its favor and against Chico,

including the following relief:

       A.        That the Court issue an order, pursuant to 18 U.S.C. § 1345, pending a hearing

and determination of the United States’ application for a preliminary injunction, that Chico, his

agents, officers, and employees, and all other persons or entities in active concert or participation

with him, are temporarily restrained from committing wire fraud, as defined by 18 U.S.C. §

1343, from advertising COVID-19 prevention treatments through the use of electronic mail

messages, or any electronic social media platform, including Centro de Medicina Fisica y

Rehabilitacion (Center for Physical Medicine and Rehabilitation) Facebook page, from

administering so called COVID-19 prevention treatments and from continuing to sell, market or

distribute any product intended for use in the diagnosis, cure, mitigation, treatment or prevention

of disease, including COVID-19;

       B.        That the Court issue a preliminary injunction, pursuant to 18 U.S.C. § 1345, on

the same basis and to the same effect. That the Court issue a permanent injunction, pursuant to

18 U.S.C. § 1345, on the same basis and to the same effect;



                                                 11
     C.     All such further relief as may be just and proper.

Dated: October 8, 2020                    Respectfully submitted,

                                          JOHN F. BASH
                                          United States Attorney

                                           /s/ Eduardo R. Castillo
                                          EDUARDO R. CASTILLO
                                          Assistant United States Attorney
                                          Texas State Bar No. 03984803
                                          700 E. San Antonio, Ste. 200
                                          El Paso, Texas 79901
                                          Tel: (915) 534-6555
                                          Fax: (915) 534-3490
                                          eddie.castillo@usdoj.gov

                                          Counsel for the United States




                                             12
